TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00538-CV




Deborah D. Brackett, Appellant

v.

Ronald E. Brackett, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 197,528-A, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        Appellant Deborah D. Brackett filed her notice of appeal on August 18, 2005, and
the appellate record was filed on the same day.  On September 28, 2005, the Clerk of this Court
sent Johnson notice that her brief was overdue and that her appeal would be dismissed for want
of prosecution if she did not respond to this Court by October 10, 2005.  To date, appellant has
not responded to this Court’s notice.  Accordingly, we dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b), (c).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   November 9, 2005